UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4466


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANDREW ALVAREZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cr-00216-JRS-1)


Submitted:   November 2, 2012               Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Alvarez, Appellant Pro Se.    Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andrew   Alvarez,   federal   prisoner,   appeals   the

district court’s order declining to provide him with transcripts

at Government expense.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Alvarez, No. 3:11-cr-

00216-JRS-1 (E.D. Va. June 4, 2012).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2